     Case 1:19-cr-00079-LO Document 6 Filed 03/20/19 Page 1 of 1 PageID# 8

                                                                                  ~ WOPENCOfflff
                                                                             •i


                           UNITED STATES DISTRICT COURT                            iw-aoaii
                          THE EASTERN DISTRICT OF VIRGINIA
                                                                                   ttERKU.S.DISTRICT COURT
                                                                                     ALEXANDRIA. VIRGINIA
                                      Alexandria Division


UNITED STATES OF AMERICA
                                                      Case No. l:19-CR-79
V.
                                                      8 US.C.§ 1326(a)
RENE ALFONSO CHAVEZ CASERES,                          (Illegal Reentry after Deportation)


       Defendant.

                                        INDICTMENT


                          March 2019 Term - at Alexandria. Virginia

THE GRAND JURY CHARGES THAT:

       On or about May 28, 2016, in Fairfax County, Virginia, within the Eastern District of
Virginia, the defendant, RENE ALFONSO CHAVEZ CASERES, an alien, was found in the
United States after having been removed from the United States to El Salvador on or about June
18, 2007, at or near Albuquerque, New Mexico, without having obtained the express consent of
the Attorney General of the United States and the Secretary of the Department of Homeland
Security to reapply for admission to the United States.

       (In violation of Title 8, United States Code, Section 1326(a).)


                                                            under seal in the Clerks Office
                                                 FOREPERSON
       G.Zachary Terwilliger
        Jnited States Attorney


                C. Tucker
       Spe^ Assistant United States Attorney
       Grace Hill
       Assistant United States Attorney
